There is, of course, no question that the school administrative officer has the discretion pursuant to the provisions of R.C.3319.141 either to grant, or to refuse the request for the use of sick leave for pregnancy, but R.C. 3319.141 gives no authority for the administrative officer to require a statement from the employee's physician before acting upon that request. Consequently, the denial of sick leave to appellant upon the basis that she failed to furnish such a statement is contrary to the express provisions of the statute. Therefore, since the *Page 150 
record discloses no other reason for the denial of the use of sick leave for pregnancy, the judgment must be reversed.